FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                   December 1, 2016
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
JANICE MARTIN,

       Plaintiff-Appellant,

v.                                                 No. 16-5146
                                        (D.C. No. 4:15-CV-00366-JED-PJC)
CITY OF TULSA; CHUCK                               (N.D. Okla.)
JORDAN; CPL FRANCETIC; JOHN
DOE,

       Defendant-Appellees.

                       _________________________________

                       ORDER AND JUDGMENT *
                       _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

      When Ms. Martin sued, the federal rules of civil procedure required

her to serve the defendants within 120 days of service. See Fed. R. Civ. P.




*
      Oral argument would not be helpful in this appeal. As a result, we
are deciding the appeal based on the briefs. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
4(m) (2015). 1 The plaintiff didn’t. So, over thirteen months after Ms.

Martin sued, the district court dismissed the action without prejudice for

failure to timely serve the defendants.

      The plaintiff appeals, arguing that her underlying claim is valid. It

may be, but the district court could not grant relief in the absence of

service of process.

      When 120 days elapsed from the filing of the complaint, the federal

rules required the district court to either order dismissal without prejudice

or order service within a specific-time-period. See Fed. R. Civ. P. 4(m)

(2015). The district court complied, ordering service by July 22, 2016, and

warning that failure to comply would result in dismissal without prejudice.

Ms. Martin failed to take any action by July 22, 2016. So, over one month

after the court’s deadline expired, the district court did what it had warned,

dismissing the action without prejudice. This dismissal reflected a proper

exercise of authority under the federal rules of civil procedure. Thus, we

affirm.

                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge

1
      Roughly five months after Ms. Martin filed the complaint, the service
deadline was shortened to 90 days. See Fed. R. Civ. P. 4(m) (eff. Dec. 1,
2015)

                                      2